In an action to recover damages for personal injuries (1st and 3d causes of action) and for wrongful death (2d and 4th causes of action), the jury rendered a verdict in favor of the plaintiff for $2,500 against the defendant Lannon on the first cause of action, and in favor of the defendants on the second, third and fourth causes of action. Plaintiff appealed from the judgment entered thereon. By order of this court entered October 2, 1959 the appeal was discontinued against the defendant Federico on the stipulation of the respective parties. Judgment insofar as it is in favor of appellant against respondent Lannon reversed, first cause of action severed, and a new trial granted on the issues raised by that cause of action and by the answer thereto, with costs to abide the event, unless, within 10 days after the entry of the order hereon, respondent Lannon stipulates to increase the amount of the verdict to $5,000, in which event the judgment, insofar as it is in *964favor of appellant against respondent Lannon, as so increased, is affirmed, without costs. Judgment insofar as it is in favor of respondents on the second, third and fourth causes of action affirmed, without costs. In our opinion, there is ample proof in the record to support the determination, implicit in the jury’s verdict, that the death of the intestate was not caused or accelerated by the accident herein, but was the result of ailments unconnected therewith, and the determination that the injuries of t"he intestate were caused by the sole negligence of respondent Lannon. However, it is also our opinion that the verdict in favor of appellant against respondent Lannon was inadequate. Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ., concur.